Citation Nr: 0843846	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for subdeltoid 
bursitis, right shoulder, rated as 10 percent disabling prior 
to December 12, 2007 and as 20 percent disabling from 
December 13, 2007. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain, rated as 10 percent disabling prior to December 12, 
2007 and as 20 percent disabling from December 13, 2007. 

3.  Entitlement to an earlier effective date for the 
assignment of a 20 percent evaluation for subdeltoid 
bursitis, right shoulder.  

4.  Entitlement to an earlier effective date for the 
assignment of a 20 percent evaluation for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had in excess of six years of active service, 
including from July 1992 to July 1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Denver, Colorado certified 
this appeal to the Board for appellate review.

The veteran testified in support of his claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in November 2008.  A transcript of the veteran's 
hearing testimony is of record.

The RO certified for appeal only two of the claims noted 
above: those involving increased evaluations.  The Board, 
however, has recharacterized the claims on appeal to include 
two involving earlier effective dates.  The Board's action in 
this regard is necessary given the following procedural 
evidence of record.

In April 2008, the veteran initiated an appeal of the RO's 
March 2008 rating decision assigning an effective date of 
December 13, 2007, for the assignment of increased 
evaluations (20 percent) for the veteran's right shoulder and 
low back disabilities.  The veteran seeks an effective date 
that corresponds to the date he filed claims for increased 
evaluations.  The RO informed the veteran that his earlier 
effective date claims were part of the initial claims for 
increased evaluations and, based on this fact, refrained from 
properly preparing them for appellate review.  The RO is 
partially correct in that if the Board finds that the right 
shoulder and low back disabilities warrant 20 percent 
evaluations prior to December 12, 2007, the veteran, in 
effect, receives earlier effective dates for the assignment 
of those evaluations.  However, as explained in greater 
detail below, with regard to the right shoulder claim, the 
evidence in this case does not show that such an evaluation 
is warranted.  Moreover, with regard to the low back claim, 
the evidence shows that such an evaluation is warranted, but 
not from the date the veteran identified as being the 
appropriate effective date.  The Board must therefore 
consider the veteran's earlier effective date claims, which, 
again, have not been properly prepared for appellate review.  

Given the foregoing, the Board addresses the claims of 
entitlement to earlier effective dates for the assignment of 
20 percent evaluations for subdeltoid bursitis, right 
shoulder, and lumbosacral strain in the REMAND section of 
this decision, below, and REMANDS those claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims for increased evaluations.

2.  Prior to October 15, 2004, the veteran's right shoulder 
disability, which involved mild degenerative changes, 
manifested as mild tenderness.

3.  From October 15, 2004 to December 12, 2007, the veteran's 
right shoulder disability, which involved mild degenerative 
changes, manifested as tenderness and limitation of motion, 
but not beyond shoulder level, with pain.  

4.  Since December 13, 2007, the veteran's right shoulder 
disability, which involves degenerative joint disease, has 
manifested as tenderness, more severe limitation of motion, 
increased during flare-ups but not beyond shoulder level, 
pain on motion, and impaired endurance. 

5.  Prior to October 15, 2004, the veteran's low back 
disability, which involved degenerative disc disease, 
manifested as non-incapacitating tenderness and pain.

6.  Since October 15, 2004, the veteran's low back disability 
had involved mild degenerative disc disease and manifested as 
non-incapacitating tenderness, pain, including on motion, 
spasm, ankle reflex changes, a loss of lumbar sensation, and 
limitation of motion, including, at worst, flexion to 40 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
for subdeltoid bursitis, right shoulder, rated as 10 percent 
disabling from July 20, 1998 to December 12, 2007 and as 20 
percent disabling from December 13, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5203 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain, prior to October 15, 
2004, and in excess of 20 percent from October 15, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2008).  

3.  The criteria for entitlement to a 20 percent evaluation 
for lumbosacral strain, from October 15, 2004, are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5237, 5243 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further held that, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated September 2004, July 2005 and June 
2008, the first sent before initially deciding those claims 
in a rating decision dated in January 2005.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of a letter the RO sent to the veteran in March 
2006, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates and cited the DCs pertinent to the veteran's 
claims.  The RO explained that, with regard to claims for 
increased evaluations, the veteran must submit evidence 
reflecting the impact of the symptoms on his employment and 
daily life.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  In a written statement received 
in June 2008, the veteran indicated that he had no other 
information or evidence to submit to support his appeal.  

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations in 
support of his claims.  The veteran does not now assert that 
the reports of these examinations are inadequate to decide 
his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
right shoulder and low back disabilities.  He asserts that 
the evaluations assigned these disabilities do not accurately 
reflect the severity of his right shoulder and low back 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

A.  Right Shoulder

According to written statements submitted during the course 
of this appeal and hearing testimony, presented in November 
2008, the veteran's right shoulder symptoms are more 
disabling than the assigned evaluations reflect.  Allegedly, 
such symptoms affect the veteran's dominant arm, include pain 
and inflammation, interfere with his sleep, and limit his 
ability to use his right arm for an extended period of time, 
to engage in certain activities, including sports, and to 
carry objects weighing in excess of 30 pounds.  The veteran 
asserts that, according to x-rays taken in 2005, his right 
shoulder has deteriorated noticeably.

The RO has evaluated the veteran's right shoulder disability 
as 10 percent disabling prior to December 13, 2007 and as 20 
percent disabling as of December 13, 2007, pursuant to DC 
5203.  This DC provides that a 10 percent evaluation is 
assignable for impairment of the dominant or nondominant 
clavicle or scapula with malunion thereof or nonunion thereof 
without loose movement.  A 20 percent evaluation is 
assignable for impairment of the dominant or nondominant 
clavicle or scapula with nonunion thereof with loose movement 
or dislocation thereof.  38 C.F.R. § 4.71a, DC 5203 (2008).

Also applicable to this appeal are DCs 5010, 5003, 5201 and 
5200.  DC 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2008).  
DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DC for the specific joint involved in this 
case is DC 5201.  This DC provides that a 20 percent 
evaluation is assignable for limitation of motion of the 
dominant or nondominant arm at shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
nondominant arm if midway between side and shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2008).  According to 38 C.F.R. 
§ 4.71, Plate I (2008), an individual is able to raise his 
arm to shoulder level if he forward flexes to 90 degrees 
(normal range of forward elevation and flexion being from 0 
to 180 degrees) or abducts to 90 degrees (normal range of 
abduction being from 0 to 180 degrees).  

DC 5200 provides that an evaluation of at least 20 percent is 
assignable for ankylosis of scapulohumeral articulation.  38 
C.F.R. § 4.71a, DC 5200 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's right shoulder 
disability picture does not more nearly approximate the 
criteria for an increased evaluation.    

During service, in September 1995, the veteran injured, in 
part, his right shoulder when he was stopped at an 
intersection on a motorcycle and rear ended by a car.  He 
received chiropractic care for this injury for several 
months.  In September 1997, he began reporting and receiving 
treatment for right shoulder pain of 10 months duration.  
Medical professionals confirmed the pain, noted laxity, full 
range of motion and no loss of strength, attributed the pain 
and laxity to a right shoulder and upper arm strain and 
tendonitis and prescribed medication.  X-rays were 
unremarkable.  The veteran reported resolving right shoulder 
symptoms in December 1997, but in April 1998, a medical 
professional noted mild discomfort on motion of the right 
shoulder.  On separation examination conducted in June 1998, 
the veteran reported that he had had a sore right shoulder 
and pain in the rotator cuff for in excess of one year.  An 
examiner noted no right shoulder abnormalities, but indicated 
that x-rays showed mild degenerative joint disease.  He 
further indicated that the veteran had good relief of his 
right shoulder pain with medication.

Since discharge, the veteran has not sought treatment for 
right shoulder complaints, but has undergone VA examinations 
of his right shoulder.  During the first examination, 
conducted in October 1998, he reported daily left shoulder 
pain, which lasted from 15 or 20 minutes to an hour.  The 
examiner noted very minor tenderness, full range of motion 
and full muscle power, indicated that he did not think there 
was arthritis of the right shoulder, and concluded that there 
was no functional impairment and no limitation of, or 
painful, motion, weakness, or fatigue.  X-rays showed 
protuberance in the inferior margin of the acromion, which 
the radiologist indicated may represent changes due to 
impingement.  

During the second examination, conducted in October 2004, the 
veteran reported constant pain, which flared up during 
certain activities and interfered with his sleep once 
monthly.  He noted that he had not missed work due to his 
right shoulder pain.  An examiner again noted tenderness and 
also noted limitation of, and pain on, motion.  Motion 
included abduction from 0 to 150 degrees and forward flexion 
from 0 to 170 degrees, both with pain.  The examiner also 
noted normal to excellent strength and grip.  He indicated 
that, with progression of disease, he anticipated an 
additional loss of 5 to 10 degrees of right shoulder 
abduction, flexion and external rotation.  X-rays confirmed 
mild degenerative changes of the right shoulder.  

During the third examination, conducted in December 2007, the 
veteran reported that his right shoulder pain manifested 
daily and occasionally flared up for 24-hour periods, that 
pain and weakness hindered his ability to engage in certain 
physical activities, and that, during the past year, he had 
missed 14 days of work due to back and shoulder disabilities.  
The examiner noted impaired endurance, elevation to 
120 degrees, abduction to 110 degrees or to 100 degrees on 
repetitive use or with weights, internal rotation to 85 
degrees, and external rotation to 90 degrees, all with pain.  
X-rays showed changes possibly associated with clinical 
impingement syndrome.  The examiner diagnosed bursitis with 
degenerative joint disease.  

In sum, during the course of this appeal, the veteran's right 
shoulder disability gradually worsened, but not to such an 
extent it could be viewed as more than 10 percent disabling.  
Prior to October 15, 2004, it involved mild degenerative 
changes and manifested as mild tenderness.  From October 15, 
2004 to December 12, 2007, it involved mild degenerative 
changes and manifested as tenderness and limitation of motion 
with pain.  The tenderness and limitation of motion are 
contemplated in the 10 percent evaluation assigned the 
veteran's right shoulder disability during this time period.  

Since December 13, 2007, the veteran's right shoulder 
disability has involved degenerative joint disease and has 
manifested as tenderness, more severe limitation of motion, 
increased during flare-ups, pain on motion, and impaired 
endurance.  These symptoms are contemplated in the 20 percent 
evaluation assigned the veteran's right shoulder disability 
during this time period.  

Although the veteran's right shoulder motion became more 
limited over the years, even during flare-ups, it was not so 
restricted as to hinder the veteran's ability to raise his 
right arm to at least shoulder level.  In light of this fact 
and due to the absence of evidence showing nonunion of the 
clavicle or scapula, it appears that during the entire time 
period at issue, not just prior to December 13, 2007, the 
veteran's right shoulder disability was only 10 percent 
disabling, not 20 percent disabling as the RO found.  In any 
event, evaluations in excess of 10 percent prior to December 
13, 2007 and in excess of 20 percent as of December 13, 2007 
are not warranted under any applicable DC. 

B.  Low Back

According to written statements submitted during the course 
of this appeal and hearing testimony, presented in October 
1999 and November 2008, the veteran's low back symptoms are 
more disabling than the assigned evaluations reflect.  
Allegedly, since he injured his back in service in 1994, the 
veteran has had constant pain, which radiates to his legs and 
flares up once weekly, and a loss of feeling in his legs.  
Allegedly, these symptoms affect the veteran's ability to 
engage in certain activities such as bending, lifting objects 
in excess of 25 pounds, running and driving in a car or 
sitting for a prolonged period of time, and interfere with 
his sleep, and necessitate physical therapy and the use of a 
TENS unit, muscle relaxants and, at work, an ergonomic chair 
and back support.  The veteran asserts that after the 
accident, his back problems worsened for approximately a year 
and a half and then stabilized.  Allegedly, they cause him to 
miss work once monthly and school.   

The RO has evaluated the veteran's low back disability as 10 
percent disabling prior to December 13, 2007 and as 20 
percent disabling as of December 13, 2007, pursuant to DC 
5237.  

All diseases and injuries of the spine other than 
intervertebral disc syndrome, including lumbosacral strains 
under DC 5237, are to be evaluated under the general rating 
formula.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's low back 
disability picture more nearly approximates the criteria for 
an increased evaluation, from October 15, 2004.    

1.  Prior to October 15, 2004

During service, in December 1994, the veteran injured his 
back when he was sitting seat-belted in a car in a parking 
lot and hit by another car.  Thereafter, the veteran 
complained of low back and leg pain and medical professionals 
noted right leg sciatica, muscle spasm, significant 
limitation of motion, pain, increased on motion, and low 
endurance.  They attributed these symptoms to a lumbar strain 
with radicular pain.  This injury necessitated limited duty 
and months of back school, physical therapy, swimming, 
private chiropractic treatment and the use of pain relievers 
and muscle relaxants.  X-rays showed Shmorl's nodes, but no 
other abnormalities, and computer tomography imaging showed a 
mild bulge at L5-S1.   
The veteran eventually began to recover when, in September 
1995, he was involved in another motor vehicle accident.  On 
that date, the veteran injured, in part, his low back when he 
was stopped at an intersection on a motorcycle and rear ended 
by a car.  He received chiropractic care for this injury for 
several months.  Thereafter, the veteran reported constant 
pain and tingling in his fingers and legs and stiffness and 
medical professionals diagnosed lumbar disc disease.  Again, 
the veteran was placed on limited duty.  On periodic and 
separation examinations conducted in September 2007 and June 
2008, the veteran reported recurrent back and leg pain, which 
interfered with his ability to sleep and lift and carry heavy 
objects and necessitated the use of medication.   

Since discharge, the veteran has sought treatment for low 
back complaints and has undergone VA examinations of his low 
back.  During the first examination, conducted in October 
1998, he reported daily low back pain that migrated to his 
thighs and lasted minutes to hours.  The examiner noted no 
low back abnormalities, including neurological, full range of 
motion, normal strength and an ability to engage in all 
requested activity.  He diagnosed muscular low back pain and 
indicated that he did not think there was degenerative disc 
disease of the spine.  
X-rays showed disc space narrowing that was compatible with 
such disease and prior trauma.  

In December 1999, the veteran injured his low back when he 
stepped on a rock.  He sought private treatment for 
tenderness, radiating low back pain and an inability to flex 
the spine.  A physician attributed these symptoms to a 
lumbosacral strain and prescribed pain medication.  These 
symptoms must have been temporary because the veteran did not 
again seek back treatment until March 2004, when he reported 
low back pain and a private physician noted low back 
tenderness without radiation.

In sum, the veteran's low back disability somewhat improved 
following the in-service motor vehicle accidents.  Following 
discharge, but prior to October 15, 2004, the disability 
involved degenerative disc disease and manifested as 
tenderness and pain.  These symptoms are contemplated in the 
10 percent evaluation assigned the veteran's low back 
disability during this time period.  There is no evidence in 
the claims file indicating that, during this time period, the 
veteran's disc disease involved incapacitating episodes or 
caused more than temporary limitation of motion, or an 
abnormal gait or spinal contour.  

2.  From October 15, 2004

On October 15, 2004, the veteran underwent another VA 
examination, during which he reported constant pain, which 
often flared up, interfered nightly with his sleep, and 
caused him to miss five days of work during the year.  An 
examiner noted minimal tenderness, forward flexion from 0 to 
65 degrees and to 60 degrees with muscle spasm on repetitive 
use, extension backward from 0 to 20 degrees and to 
10 degrees with increasing muscle spasm on repetitive use, 
lateral flexion bilaterally from 0 to 25 degrees and to 20 
degrees on repetitive use, and rotation bilaterally from 0 to 
25 degrees  and to 20 degrees with discomfort on repetitive 
use.  He indicated that further muscle spasm and tenderness 
might result in an additional five to ten degree loss of 
forward flexion and an additional five degree loss of 
backward extension, lateral flexion and rotation.  

Given the degree of lost forward flexion the veteran 
exhibited on repetitive use during this VA examination, an 
evaluation of 20 percent is assignable under DC 5237, 
beginning October 15, 2004.  Since this date, the veteran has 
continued to exhibit low back symptomatology that, too, is 20 
percent disabling.  

For instance, during treatment visits dated since January 
2005, the veteran has regularly reported radiating low back 
pain, which occasionally flared up.  Medical professionals 
confirmed the pain, including on motion, noted limited 
motion, right leg sciatica and slightly decreased right ankle 
reflex, recommended exercises, weight loss, pain control and 
the use of a TENS unit, and administered steroid injections.  
X-rays and magnetic resonance imaging showed mild 
degenerative disc disease.  In 2007, medical professionals 
noted improvement secondary to the injections, exercise and 
weight loss. 

In addition, during a VA examination conducted in December 
2007, the veteran reported similar complaints to those 
previously reported.  As well, he indicated that he had not 
had any incapacitating episodes of back pain that required 
physician-ordered bed rest.  He also reported that he was 
able to function in his usual occupation.  The examiner noted 
forward flexion from 0 to 65 degrees with pain and to 40 
degrees on repetitive use due to mildly impaired endurance, 
extension backward from 0 to 30 degrees with pain, rotation 
bilaterally from 0 to 30 degrees, radiating pain on straight 
leg raising and decreased sensation on the right lower back.  

In sum, since October 15, 2004, the veteran's low back 
disability had involved mild degenerative disc disease and 
manifested as non-incapacitating tenderness, pain, including 
on motion, spasm, ankle reflex changes, a loss of lumbar 
sensation, and limitation of motion, including, at worst, 
flexion to 40 degrees.  Such symptoms are contemplated in the 
20 percent evaluation assigned the veteran's low back 
disability since October 15, 2004.  There is no evidence in 
the claims file indicating that, during this time period, the 
veteran's disc disease involved incapacitating episodes or 
caused flexion limited to 30 degrees or less, which would 
warrant an increased evaluation under pertinent DCs.  

C.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for a 
right shoulder disability are not met.  The Board also 
concludes that the criteria for entitlement to an increased 
evaluation for a low back disability are met, from October 
15, 2004.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded different evaluations in the future 
should either of his disability pictures change.  38 C.F.R. § 
4.1.  At present, however, these evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence in the case of the veteran's right shoulder 
claim is not in relative equipoise, the doctrine is not for 
application.  Rather, the preponderance of the evidence is 
against that claim; it must therefore be denied.  On the 
other hand, the evidence supports the low back claim; it must 
therefore be granted.  


ORDER

An increased evaluation for subdeltoid bursitis, right 
shoulder, rated as 10 percent disabling from July 20, 1998 to 
December 12, 2007 and as 20 percent disabling from December 
13, 2007, is denied. 

An evaluation in excess of 10 percent for lumbosacral strain, 
prior to October 15, 2004, and in excess of 20 percent from 
October 15, 2004, is denied.  

A 20 percent evaluation for lumbosacral strain, from October 
15, 2004, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 


REMAND

The veteran claims entitlement to earlier effective dates for 
the assignment of 20 percent evaluations for subdeltoid 
bursitis, right shoulder, and lumbosacral strain.  He asserts 
that September 14, 2004 is the appropriate effective date to 
assign these increases as that is the date the RO received 
his claims for increases.  Additional action is necessary 
before the Board decides these claims.  

In a March 2008 rating decision, the RO increased the 10 
percent evaluations assigned the veteran's right shoulder and 
low back disabilities to 20 percent, effective from December 
13, 2007.  Thereafter, in a written statement received in 
April 2008, the veteran expressed disagreement with the 
assigned effective date.  To date, the RO has not issued a 
statement of the case is response.  38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  This procedural 
defect must be cured on remand.  Once accomplished, the RO 
should return the veteran's earlier effective date claims to 
the Board for consideration only if the veteran perfects his 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

Provide the veteran a statement of the 
case pertaining to the claims of 
entitlement to an effective date prior to 
December 13, 2007, for the assignment of a 
20 percent evaluation for subdeltoid 
bursitis, right shoulder, and the 
assignment of a 20 percent evaluation for 
lumbosacral strain.  If the veteran then 
perfects his appeal of the RO's March 2008 
rating decision by submitting a timely and 
adequate substantive appeal, return the 
claims to the Board for appellate review.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


